
	

113 S649 PCS: Safe Communities, Safe Schools Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 32
		113th CONGRESS
		1st Session
		S. 649
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			March 22, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To ensure that all individuals who should be prohibited
		  from buying a firearm are listed in the national instant criminal background
		  check system and require a background check for every firearm sale, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Safe Communities, Safe Schools
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Fix Gun Checks Act
					Sec. 101. Short title.
					Subtitle A—Ensuring that all individuals who should be
				prohibited from buying a gun are listed in the National Instant Criminal
				Background Check System
					Sec. 111. Reauthorization of NICS Act Record Improvement
				Program grants.
					Sec. 112. Penalties for States that do not make data
				electronically available to the National Instant Criminal Background Check
				System.
					Sec. 113. Clarification that Federal court information is to be
				made available to the National Instant Criminal Background Check
				System.
					Subtitle B—Requiring a background check for every firearm
				sale
					Sec. 121. Purpose.
					Sec. 122. Firearms transfers.
					Sec. 123. Lost and stolen reporting.
					Sec. 124. Effective date.
					TITLE II—Stop Illegal Trafficking in Firearms Act
					Sec. 201. Short title.
					Sec. 202. Hadiya Pendleton and Nyasia Pryear-Yard anti-straw
				purchasing and firearms trafficking amendments.
					Sec. 203. Amendments to section
				922(d).
					Sec. 204. Amendments to section
				924(a).
					Sec. 205. Amendments to section
				924(h).
					Sec. 206. Amendments to section
				924(k).
					Sec. 207. Limitation on operations by the Department of
				Justice.
					TITLE III—School and Campus Safety Enhancements Act 
					Sec. 301. Short title.
					Sec. 302. Grant program for school security.
					Sec. 303. Applications.
					Sec. 304. Authorization of appropriations.
					Sec. 305. Accountability.
					Sec. 306. CAMPUS Safety Act of 2013.
				
			IFix
			 Gun Checks Act
			101.Short
			 titleThis title may be cited
			 as the Fix Gun Checks Act of
			 2013.
			AEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
				111.Reauthorization
			 of NICS Act Record Improvement Program grants
					(a)In
			 generalSection 102(b) of the NICS Improvement Amendments Act of
			 2007 (18 U.S.C. 922 note) is amended—
						(1)in paragraph
			 (1)(C)—
							(A)by striking
			 clauses (ii) and (iii); and
							(B)by redesignating
			 clauses (iv), (v), and (vi) as clauses (ii), (iii), and (iv), respectively;
			 and
							(2)by striking
			 paragraph (2) and inserting the following:
							
								(2)Scope
									(A)In
				generalThe Attorney General, in determining the compliance of a
				State under this section or section 104 for the purpose of granting a waiver or
				imposing a loss of Federal funds, shall assess the total percentage of records
				provided by the State concerning any event occurring within the time period
				established by the Attorney General under subparagraph (B), which would
				disqualify a person from possessing a firearm under subsection (g) or (n) of
				section 922 of title 18, United States Code.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the
				Fix Gun Checks Act of 2013, the
				Attorney General shall, through regulation, establish the time period described
				in subparagraph
				(A).
									.
						(b)Implementation
			 assistance to StatesSection 103 of the NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
						(1)by striking
			 subsection (a)(1) and inserting the following:
							
								(1)In
				generalFrom amounts made available to carry out this section and
				subject to section 102(b)(1)(B), the Attorney General shall make grants to
				States and Indian tribal governments, in a manner consistent with the National
				Criminal History Improvement Program, which shall be used by the States and
				Indian tribal governments, in conjunction with units of local government and
				State and local courts to—
									(A)establish and
				plan information and identification technologies for firearms eligibility
				determinations; and
									(B)make improvements
				or upgrade information and identification technologies for firearms eligibility
				determinations.
									;
				
						(2)by striking
			 subsections (b) and (c) and inserting the following:
							
								(b)Use of grant
				amounts
									(1)In
				generalGrants awarded to States or Indian tribes under
				subsection (a)(1) may only be used to—
										(A)create electronic
				systems, which provide accurate and up-to-date information that is directly
				related to checks under the National Instant Criminal Background Check System
				(referred to in this section as NICS), including court
				disposition and corrections records;
										(B)assist States in
				establishing or enhancing their own capacities to perform NICS background
				checks;
										(C)supply accurate
				and timely information to the Attorney General concerning final dispositions of
				criminal records to databases accessed by NICS;
										(D)supply accurate
				and timely information to the Attorney General concerning the identity of
				persons who are prohibited from obtaining a firearm under section 922(g)(4) of
				title 18, United States Code, to be used by the Federal Bureau of Investigation
				solely to conduct NICS background checks;
										(E)supply accurate
				and timely court orders and records of misdemeanor crimes of domestic violence
				for inclusion in Federal and State law enforcement databases used to conduct
				NICS background checks; and
										(F)collect and
				analyze data needed to demonstrate levels of State compliance with this
				Act.
										(2)Additional
				uses
										(A)In
				generalIn addition to the uses described in paragraph
				(1)—
											(i)a
				grant awarded under subsection (a)(1)(A) may be used to assist States in
				establishing or enhancing a relief from disabilities program in accordance with
				section 105; and
											(ii)a grant awarded
				under subsection (a)(1)(B) may be used to maintain the relief from disabilities
				program in accordance with section 105.
											(B)LimitationNot
				less than 3 percent and not more than 10 percent of each grant awarded under
				subsection (a)(1)(B) shall be used for the purpose described in subparagraph
				(A)(i) of this paragraph.
										(c)EligibilityTo
				be eligible for a grant under section 103(a)(1)(B), a State shall certify, to
				the satisfaction of the Attorney General, that the State has implemented a
				relief from disabilities program in accordance with section
				105.
								; and
				
						(3)by striking
			 subsection (e) and inserting the following:
							
								(e)Authorization
				of appropriations
									(1)In
				generalThere are to be authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2014 through
				2018.
									(2)Limitations
										(A)Use of amounts
				authorizedOf the amounts authorized to be appropriated for each
				fiscal year under paragraph (1), not more than 30 percent may be used to carry
				out subsection (a)(1)(B).
										(B)AllocationsA
				State may not be awarded more than 2 grants under subsection
				(a)(1)(B).
										.
						112.Penalties for
			 States that do not make data electronically available to the National Instant
			 Criminal Background Check System
					(a)In
			 generalSection 104(b) of the
			 NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by
			 striking paragraphs (1) and (2) and inserting the following:
						
							(1)Discretionary
				reduction
								(A)During the 2-year
				period beginning on the date on which the Attorney General publishes final
				rules required under section 102(b)(2)(B), the Attorney General may withhold
				not more than 3 percent of the amount that would otherwise be allocated to a
				State under section 505 of the Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C. 3755) if the State provides less than 50 percent of the records
				required to be provided under sections 102 and 103.
								(B)During the 3-year
				period after the expiration of the period described in subparagraph (A), the
				Attorney General may withhold 4 percent of the amount that would otherwise be
				allocated to a State under section 505 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3755) if the State provides less than 70 percent
				of the records required to be provided under sections 102 and 103.
								(2)Mandatory
				reductionAfter the expiration of the period referred to in
				paragraph (1)(B), the Attorney General shall withhold 5 percent of the amount
				that would otherwise be allocated to a State under section 505 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755), if the State
				provides less than 90 percent of the records required to be provided under
				sections 102 and
				103.
							.
					(b)Reporting of
			 State complianceNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter, the Attorney General shall
			 publish, and make available on a publicly accessible website, a report that
			 ranks the States by the ratio of number of records submitted by each State
			 under sections 102 and 103 of the NICS Improvement Amendments Act of 2007 (18
			 U.S.C. 922 note) to the estimated total number of available records of the
			 State.
					113.Clarification
			 that Federal court information is to be made available to the National Instant
			 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note), is amended by adding at the end
			 the following:
					
						(F)Application to
				Federal courtsIn this paragraph—
							(i)the terms
				department or agency of the United States and Federal
				department or agency include a Federal court; and
							(ii)for purposes of
				any request, submission, or notification, the Director of the Administrative
				Office of the United States Courts shall perform the functions of the head of
				the department or
				agency.
							.
				BRequiring a
			 background check for every firearm sale
				121.PurposeThe purpose of this subtitle is to extend
			 the Brady Law background check procedures to all sales and transfers of
			 firearms.
				122.Firearms
			 transfers
					(a)In
			 generalSection 922 of title
			 18, United States Code, is amended—
						(1)by repealing subsection (s);
						(2)by redesignating
			 subsection (t) as subsection (s);
						(3)in subsection
			 (s), as redesignated—
							(A)in paragraph
			 (3)(C)(ii), by striking (as defined in subsection (s)(8));
			 and
							(B)by adding at the
			 end the following:
								
									(7)In this
				subsection, the term chief law enforcement officer means the chief
				of police, the sheriff, or an equivalent officer or the designee of any such
				individual.
									;
				and
							(4)by inserting
			 after subsection (s), as redesignated, the following:
							
								(t)(1)Beginning on the date
				that is 180 days after the date of enactment of the Fix Gun Checks Act of 2013,
				it shall be unlawful for any person who is not licensed under this chapter to
				transfer a firearm to any other person who is not licensed under this chapter,
				unless a licensed importer, licensed manufacturer, or licensed dealer has first
				taken possession of the firearm for the purpose of complying with subsection
				(s). Upon taking possession of the firearm, the licensee shall comply with all
				requirements of this chapter as if the licensee were transferring the firearm
				from the licensee’s inventory to the unlicensed transferee.
									(2)Paragraph (1) shall not apply
				to—
										(A)bona fide gifts between spouses,
				between parents and their children, between siblings, or between grandparents
				and their grandchildren;
										(B)a transfer made from a decedent’s
				estate, pursuant to a legal will or the operation of law;
										(C)a temporary transfer of possession
				that occurs between an unlicensed transferor and an unlicensed transferee,
				if—
											(i)the temporary transfer of
				possession occurs in the home or curtilage of the unlicensed transferor;
											(ii)the firearm is not removed from
				that home or curtilage during the temporary transfer; and
											(iii)the transfer has a duration of
				less than 7 days; and
											(D)a temporary transfer of possession
				without transfer of title made in connection with lawful hunting or sporting
				purposes if the transfer occurs—
											(i)at a shooting range located in or
				on premises owned or occupied by a duly incorporated organization organized for
				conservation purposes or to foster proficiency in firearms and the firearm is,
				at all times, kept within the premises of the shooting range;
											(ii)at a target firearm shooting
				competition under the auspices of or approved by a State agency or nonprofit
				organization and the firearm is, at all times, kept within the premises of the
				shooting competition; or
											(iii)while hunting or trapping,
				if—
												(I)the activity is legal in all places where
				the unlicensed transferee possesses the firearm;
												(II)the temporary transfer of possession
				occurs during the designated hunting season; and
												(III)the unlicensed transferee holds any
				required license or permit.
												(3)For purposes of this subsection, the
				term transfer—
										(A)shall include a sale, gift, loan,
				return from pawn or consignment, or other disposition; and
										(B)shall not include temporary possession
				of the firearm for purposes of examination or evaluation by a prospective
				transferee while in the presence of the prospective transferee.
										(4)(A)Notwithstanding any
				other provision of this chapter, the Attorney General may implement this
				subsection with regulations.
										(B)Regulations promulgated under this
				paragraph—
											(i)shall include a provision setting a
				maximum fee that may be charged by licensees for services provided in
				accordance with paragraph (1); and
											(ii)shall include a provision requiring a
				record of transaction of any transfer that occurred between an unlicensed
				transferor and unlicensed transferee accordance with paragraph
				(1).
											.
						(b)Technical and
			 conforming amendments
						(1)Section
			 922Section 922(y)(2) of title 18, United States Code, is
			 amended, in the matter preceding subparagraph (A), by striking ,
			 (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and
			 (g)(5)(B).
						(2)Section
			 925ASection 925A of title 18, United States Code, is amended, in
			 the matter preceding paragraph (1), by striking subsection (s) or (t) of
			 section 922 and inserting section 922(s).
						(3)NICS
			 Improvement Amendments ActSection 103(f) of the NICS Improvement
			 Amendments Act of 2007 is amended by striking section 922(t) and
			 inserting section 922(s).
						(4)Consolidated
			 and Further Continuing Appropriations Act, 2012Section 511 of
			 title V of division B of the Consolidated and Further Continuing Appropriations
			 Act, 2012 (18 U.S.C. 922 note) is amended by striking subsection
			 922(t) and inserting section 922(s) each place it
			 appears.
						123.Lost and
			 stolen reporting
					(a)In
			 generalSection 922 of title 18, United States Code, is amended
			 by adding at the end—
						
							(aa)It shall be
				unlawful for any person who lawfully possesses or owns a firearm that has been
				shipped or transported in, or has been possessed in or affecting, interstate or
				foreign commerce, to fail to report the theft or loss of the firearm, within 24
				hours after the person discovers the theft or loss, to the Attorney General and
				to the appropriate local
				authorities.
							.
					(b)PenaltySection
			 924(a)(1) of title 18, United States Code, is amended by striking subparagraph
			 (B) and inserting the following:
						
							(B)knowingly violates subsection (a)(4),
				(f), (k), (q), or (aa) of section
				922;
							.
					124.Effective
			 dateThe amendments made by
			 this title shall take effect 180 days after the date of enactment of this
			 Act.
				IIStop Illegal
			 Trafficking in Firearms Act
			201.Short
			 titleThis title may be cited
			 as the Stop Illegal Trafficking in
			 Firearms Act of 2013.
			202.Hadiya
			 Pendleton and Nyasia Pryear-Yard anti-straw purchasing and firearms trafficking
			 amendments
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Straw
				purchasing of firearms
							(a)For purposes of
				this section—
								(1)the term
				crime of violence has the meaning given that term in section
				924(c)(3);
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2); and
								(3)the term
				purchase includes the receipt of any firearm by a person who does
				not own the firearm—
									(A)by way of pledge
				or pawn as security for the payment or repayment of money; or
									(B)on
				consignment.
									(b)It shall be
				unlawful for any person (other than a licensed importer, licensed manufacturer,
				licensed collector, or licensed dealer) to knowingly purchase, or attempt or
				conspire to purchase, any firearm in or otherwise affecting interstate or
				foreign commerce—
								(1)from a licensed
				importer, licensed manufacturer, licensed collector, or licensed dealer for, on
				behalf of, or at the request or demand of any other person, known or unknown;
				or
								(2)from any person
				who is not a licensed importer, licensed manufacturer, licensed collector, or
				licensed dealer for, on behalf of, or at the request or demand of any other
				person, known or unknown, knowing or having reasonable cause to believe that
				such other person—
									(A)is under
				indictment for, or has been convicted in any court of, a crime punishable by
				imprisonment for a term exceeding 1 year;
									(B)is a fugitive
				from justice;
									(C)is an unlawful
				user of or addicted to any controlled substance (as defined in section 102 of
				the Controlled Substances Act (21 U.S.C. 802));
									(D)has been
				adjudicated as a mental defective or has been committed to any mental
				institution;
									(E)is an alien
				who—
										(i)is illegally or
				unlawfully in the United States; or
										(ii)except as
				provided in section 922(y)(2), has been admitted to the United States under a
				nonimmigrant visa (as that term is defined in section 101(a)(26) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(26));
										(F)has been
				discharged from the Armed Forces under dishonorable conditions;
									(G)having been a
				citizen of the United States, has renounced his or her citizenship;
									(H)is subject to a
				court order that restrains such person from harassing, stalking, or threatening
				an intimate partner of such person or child of such intimate partner or person,
				or engaging in other conduct that would place an intimate partner in reasonable
				fear of bodily injury to the partner or child, except that this subparagraph
				shall only apply to a court order that—
										(i)was issued after
				a hearing of which such person received actual notice, and at which such person
				had the opportunity to participate; and
										(ii)(I)includes a finding that
				such person represents a credible threat to the physical safety of such
				intimate partner or child; or
											(II)by its terms explicitly prohibits the
				use, attempted use, or threatened use of physical force against such intimate
				partner or child that would reasonably be expected to cause bodily
				injury;
											(I)has been
				convicted in any court of a misdemeanor crime of domestic violence;
									(J)intends
				to—
										(i)use, carry,
				possess, or sell or otherwise dispose of the firearm or ammunition in
				furtherance of a crime of violence or drug trafficking crime; or
										(ii)export the
				firearm or ammunition in violation of law;
										(K)(i)does not reside in any
				State; and
										(ii)is not a citizen of the United
				States; or
										(L)intends to sell
				or otherwise dispose of the firearm or ammunition to a person described in any
				of subparagraphs (A) through (K).
									(c)(1)Except as provided in
				paragraph (2), any person who violates subsection (b) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
								(2)If a violation of subsection (b) is
				committed knowing or with reasonable cause to believe that any firearm involved
				will be used to commit a crime of violence, the person shall be sentenced to a
				term of imprisonment of not more than 25 years.
								(d)Subsection
				(b)(1) shall not apply to any firearm that is lawfully purchased by a
				person—
								(1)to be given
				as a bona fide gift to a recipient who provided no service or tangible thing of
				value to acquire the firearm, unless the person knows or has reasonable cause
				to believe such recipient is prohibited by Federal law from possessing,
				receiving, selling, shipping, transporting, transferring, or otherwise
				disposing of the firearm; or
								(2)to be given
				to a bona fide winner of an organized raffle, contest, or auction conducted in
				accordance with law and sponsored by a national, State, or local organization
				or association, unless the person knows or has reasonable cause to believe such
				recipient is prohibited by Federal law from possessing, purchasing, receiving,
				selling, shipping, transporting, transferring, or otherwise disposing of the
				firearm.
								933.Trafficking in
				firearms
							(a)It shall be
				unlawful for any person to—
								(1)ship, transport,
				transfer, cause to be transported, or otherwise dispose of 2 or more firearms
				to another person in or otherwise affecting interstate or foreign commerce, if
				the transferor knows or has reasonable cause to believe that the use, carrying,
				or possession of a firearm by the transferee would be in violation of, or would
				result in a violation of, any Federal law punishable by a term of imprisonment
				exceeding 1 year;
								(2)receive from
				another person 2 or more firearms in or otherwise affecting interstate or
				foreign commerce, if the recipient knows or has reasonable cause to believe
				that such receipt would be in violation of, or would result in a violation of,
				any Federal law punishable by a term of imprisonment exceeding 1 year;
				or
								(3)attempt or
				conspire to commit the conduct described in paragraph (1) or (2).
								(b)(1)Except as provided in
				paragraph (2), any person who violates subsection (a) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
								(2)If a violation of subsection (a) is
				committed by a person in concert with 5 or more other persons with respect to
				whom such person occupies a position of organizer, leader, supervisor, or
				manager, the person shall be sentenced to a term of imprisonment of not more
				than 25 years.
								934.Forfeiture
				and fines
							(a)(1)Any person
				convicted of a violation of section 932 or 933 shall forfeit to the United
				States, irrespective of any provision of State law—
									(A)any property constituting, or derived
				from, any proceeds the person obtained, directly or indirectly, as the result
				of such violation; and
									(B)any of the person's property used, or
				intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, such violation.
									(2)The court, in imposing sentence on a
				person convicted of a violation of section 932 or 933, shall order, in addition
				to any other sentence imposed pursuant to section 932 or 933, that the person
				forfeit to the United States all property described in paragraph (1).
								(b)A defendant
				who derives profits or other proceeds from an offense under section 932 or 933
				may be fined not more than the greater of—
								(1)the fine
				otherwise authorized by this part; and
								(2)the amount
				equal to twice the gross profits or other proceeds of the offense under section
				932 or
				933.
								.
				(b)Title III
			 authorizationSection 2516(1)(n) of title 18, United States Code,
			 is amended by striking and 924 and inserting , 924, 932,
			 or 933.
				(c)Racketeering
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 932 (relating to straw purchasing), section
			 933 (relating to trafficking in firearms), before section
			 1028.
				(d)Money
			 laundering amendmentSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by striking section 924(n) and inserting
			 section 924(n), 932, or 933.
				(e)Directive
			 to sentencing commissionPursuant to its authority under section
			 994 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend its guidelines and
			 policy statements to ensure that persons convicted of an offense under section
			 932 or 933 of title 18, United States Code, and other offenses applicable to
			 the straw purchases and firearms trafficking of firearms are subject to
			 increased penalties in comparison to those currently provided by the guidelines
			 and policy statements for such straw purchasing and firearms trafficking
			 offenses. The Commission shall also review and amend its guidelines and policy
			 statements to reflect the intent of Congress that a person convicted of an
			 offense under section 932 or 933 of title 18, United States Code, who is
			 affiliated with a gang, cartel, organized crime ring, or other such enterprise
			 should be subject to higher penalties than an otherwise unaffiliated
			 individual.
				(f)Technical
			 and conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							932. Straw purchasing of
				firearms.
							933. Trafficking in firearms.
							934. Forfeiture and
				fines.
						
						.
				203.Amendments
			 to section 922(d)Section
			 922(d) of title 18, United States Code, is amended—
				(1)in paragraph (8), by striking
			 or at the end;
				(2)in paragraph (9), by striking the period at
			 the end and inserting a semicolon; and
				(3)by striking the matter following paragraph
			 (9) and inserting the following:
					
						(10)intends to
				sell or otherwise dispose of the firearm or ammunition to a person described in
				any of paragraphs (1) through (9); or
						(11)intends to
				sell or otherwise dispose of the firearm or ammunition in furtherance of a
				crime of violence or drug trafficking offense or to export the firearm or
				ammunition in violation of law.
						This
				subsection shall not apply with respect to the sale or disposition of a firearm
				or ammunition to a licensed importer, licensed manufacturer, licensed dealer,
				or licensed collector who pursuant to subsection (b) of section 925 is not
				precluded from dealing in firearms or ammunition, or to a person who has been
				granted relief from disabilities pursuant to subsection (c) of section
				925..
				204.Amendments to
			 section 924(a)Section 924(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (2), by striking (d),
			 (g),; and
				(2)by adding at the
			 end the following:
					
						(8)Whoever knowingly violates subsection
				(d) or (g) of section 922 shall be fined under this title, imprisoned not more
				than 15 years, or
				both.
						.
				205.Amendments
			 to section 924(h)Section
			 924 of title 18, United States Code, is amended by striking subsection (h) and
			 inserting the following:
				
					(h)(1)Whoever knowingly
				receives or transfers a firearm or ammunition, or attempts or conspires to do
				so, knowing or having reasonable cause to believe that such firearm or
				ammunition will be used to commit a crime of violence (as defined in subsection
				(c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), or a crime
				under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Foreign Narcotics
				Kingpin Designation Act (21 U.S.C. 1901 et seq.), or section 212(a)(2)(C) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)) shall be
				imprisoned not more than 25 years, fined in accordance with this title, or
				both.
						(2)No term of imprisonment imposed on a person
				under this subsection shall run concurrently with any term of imprisonment
				imposed on the person under section
				932.
						.
			206.Amendments
			 to section 924(k)Section
			 924 of title 18, United States Code, is amended by striking subsection (k) and
			 inserting the following:
				
					(k)(1)A person who, with
				intent to engage in or to promote conduct that—
							(A)is punishable under the Controlled
				Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and
				Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;
							(B)violates any law of a State relating
				to any controlled substance (as defined in section 102 of the Controlled
				Substances Act, 21 U.S.C. 802); or
							(C)constitutes a crime of violence (as
				defined in subsection (c)(3)),
							smuggles or knowingly brings into the United States a
				firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
				not more than 15 years, fined under this title, or both.(2)A person who, with intent to engage
				in or to promote conduct that—
							(A)would be punishable under the
				Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances
				Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, if
				the conduct had occurred within the United States; or
							(B)would constitute a crime of violence
				(as defined in subsection (c)(3)) for which the person may be prosecuted in a
				court of the United States, if the conduct had occurred within the United
				States,
							smuggles or knowingly takes out of
				the United States a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 15 years, fined under this title, or
				both..
			207.Limitation on operations by the Department
			 of JusticeThe Department of
			 Justice, and any of its law enforcement coordinate agencies, shall not conduct
			 any operation where a Federal firearms licensee is directed, instructed,
			 enticed, or otherwise encouraged by the Department of Justice to sell a firearm
			 to an individual if the Department of Justice, or a coordinate agency, knows or
			 has reasonable cause to believe that such an individual is purchasing on behalf
			 of another for an illegal purpose unless the Attorney General, the Deputy
			 Attorney General, or the Assistant Attorney General for the Criminal Division
			 personally reviews and approves the operation, in writing, and determines that
			 the agency has prepared an operational plan that includes sufficient safeguards
			 to prevent firearms from being transferred to third parties without law
			 enforcement taking reasonable steps to lawfully interdict those
			 firearms.
			IIISchool and
			 Campus Safety Enhancements Act 
			301.Short
			 titleThis title may be cited
			 as the School and Campus Safety
			 Enhancements Act of 2013.
			302.Grant
			 program for school securitySection 2701 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 Placement and inserting Installation; and
						(ii)by inserting
			 surveillance equipment, after detectors,;
						(B)by
			 redesignating paragraph (5) as paragraph (6); and
					(C)by inserting
			 after paragraph (4) the following:
						
							(5)Establishment
				of hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
							;
				and
					(2)by adding at
			 the end the following:
					
						(g)Interagency
				task force
							(1)EstablishmentNot
				later than 60 days after the date of enactment of the
				School and Campus Safety Enhancements Act of
				2013, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines.
							(2)Publication
				of guidelinesNot later than 1 year after the date of enactment
				of the School and Campus Safety Enhancements
				Act of 2013, the advisory school safety guidelines promulgated by
				the interagency task force shall be published in the Federal Register.
							(3)Required
				consultationIn developing the final advisory school safety
				guidelines under this subsection, the interagency task force shall consult with
				stakeholders and interested parties, including parents, teachers, and
				agencies.
							.
				303.ApplicationsSection 2702(a)(2) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended
			 to read as follows:
				
					(2)be accompanied by a report—
						(A)signed by the heads of each law enforcement
				agency and school district with jurisdiction over the schools where the safety
				improvements will be implemented; and
						(B)demonstrating that each proposed use of the
				grant funds will be—
							(i)an effective means for improving the safety
				of 1 or more schools;
							(ii)consistent with a comprehensive approach to
				preventing school violence; and
							(iii)individualized to the needs of each school
				at which those improvements are to be
				made.
							.
			304.Authorization
			 of appropriationsSection 2705
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797e) is amended—
				(1)by striking $30,000,000 and
			 inserting $40,000,000; and
				(2)by striking
			 2001 through 2009 and inserting 2014 through
			 2023.
				305.AccountabilitySection 2701 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797a), as amended by section
			 302, is amended by adding at the end the following:
				
					(h)AccountabilityAll
				grants awarded by the Attorney General under this part shall be subject to the
				following accountability provisions:
						(1)Audit
				requirement
							(A)DefinitionIn
				this paragraph, the term unresolved audit finding means a finding
				in the final audit report of the Inspector General of the Department of Justice
				that the audited grantee has utilized grant funds for an unauthorized
				expenditure or otherwise unallowable cost that is not closed or resolved within
				12 months from the date when the final audit report is issued.
							(B)AuditsBeginning
				in the first fiscal year beginning after the date of enactment of this
				subsection, and in each fiscal year thereafter, the Inspector General of the
				Department of Justice shall conduct audits of recipients of grants under this
				part to prevent waste, fraud, and abuse of funds by grantees. The Inspector
				General shall determine the appropriate number of grantees to be audited each
				year.
							(C)Mandatory
				exclusionA recipient of grant funds under this part that is
				found to have an unresolved audit finding shall not be eligible to receive
				grant funds under this part during the first 2 fiscal years beginning after the
				end of the 12-month period described in subparagraph (A).
							(D)PriorityIn
				awarding grants under this part, the Attorney General shall give priority to
				eligible applicants that did not have an unresolved audit finding during the 3
				fiscal years before submitting an application for a grant under this
				part.
							(E)ReimbursementIf
				an entity is awarded grant funds under this part during the 2-fiscal-year
				period during which the entity is barred from receiving grants under
				subparagraph (C), the Attorney General shall—
								(i)deposit an amount
				equal to the amount of the grant funds that were improperly awarded to the
				grantee into the General Fund of the Treasury; and
								(ii)seek to recoup
				the costs of the repayment to the fund from the grant recipient that was
				erroneously awarded grant funds.
								(2)Nonprofit
				organization requirements
							(A)DefinitionFor
				purposes of this paragraph and the grant programs under this part, the term
				nonprofit organization means an organization that is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
				taxation under section 501(a) of such Code.
							(B)ProhibitionThe
				Attorney General may not award a grant under this part to a nonprofit
				organization that holds money in offshore accounts for the purpose of avoiding
				paying the tax described in section 511(a) of the Internal Revenue Code of
				1986.
							(C)DisclosureEach
				nonprofit organization that is awarded a grant under this part and uses the
				procedures prescribed in regulations to create a rebuttable presumption of
				reasonableness for the compensation of its officers, directors, trustees and
				key employees, shall disclose to the Attorney General, in the application for
				the grant, the process for determining such compensation, including the
				independent persons involved in reviewing and approving such compensation, the
				comparability data used, and contemporaneous substantiation of the deliberation
				and decision. Upon request, the Attorney General shall make the information
				disclosed under this subparagraph available for public inspection.
							(3)Conference
				expenditures
							(A)LimitationNo
				amounts authorized to be appropriated to the Department of Justice under this
				part may be used by the Attorney General, or by any individual or entity
				awarded discretionary funds through a cooperative agreement under this part, to
				host or support any expenditure for conferences that uses more than $20,000 in
				funds made available by the Department of Justice, unless the Deputy Attorney
				General or such Assistant Attorney Generals, Directors, or principal deputies
				as the Deputy Attorney General may designate, provides prior written
				authorization that the funds may be expended to host the conference.
							(B)Written
				approvalWritten approval under subparagraph (A) shall include a
				written estimate of all costs associated with the conference, including the
				cost of all food, beverages, audio-visual equipment, honoraria for speakers,
				and entertainment.
							(C)ReportThe
				Deputy Attorney General shall submit an annual report to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives on all conference expenditures approved under this
				paragraph.
							(4)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of enactment of this subsection, the Attorney General shall submit, to
				the Committee on the Judiciary and the Committee on Appropriations of the
				Senate and the Committee on the Judiciary and the Committee on Appropriations
				of the House of Representatives, an annual certification—
							(A)indicating
				whether—
								(i)all audits issued
				by the Office of the Inspector General under paragraph (1) have been completed
				and reviewed by the appropriate Assistant Attorney General or Director;
								(ii)all mandatory
				exclusions required under paragraph (1)(C) have been issued; and
								(iii)all
				reimbursements required under paragraph (1)(E) have been made; and
								(B)that includes a
				list of any grant recipients excluded under paragraph (1) from the previous
				year.
							.
			306.CAMPUS Safety
			 Act of 2013
				(a)Short
			 titleThis section may be
			 cited as the Center to Advance,
			 Monitor, and Preserve University Security Safety Act of
			 2013 or the CAMPUS Safety Act of 2013.
				(b)National Center
			 for Campus Public SafetySubpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is
			 amended—
					(1)in section 501 (42 U.S.C. 3751)—
						(A)in subsection (a)(1)—
							(i)in
			 the matter preceding subparagraph (A), by inserting or purposes
			 after one or more of the following programs; and
							(ii)by adding at the end the following:
								
									(H)Making subawards
				to institutions of higher education and other nonprofit organizations to assist
				the National Center for Campus Public Safety in carrying out the functions of
				the Center required under section
				509(c).
									;
				and
							(B)in subsection
			 (b)—
							(i)in
			 paragraph (1), by striking or at the end;
							(ii)in
			 paragraph (2), by striking the period and inserting ; or;
			 and
							(iii)by adding at
			 the end the following:
								
									(3)institutions of
				higher education and other nonprofit organizations, for purposes of carrying
				out section 509.
									;
				and
							(2)by adding at the
			 end the following:
						
							509.National Center
				for Campus Public Safety
								(a)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
								(b)Authority To
				establish and operate CenterThe Attorney General may establish
				and operate a National Center for Campus Public Safety (referred to in this
				section as the Center).
								(c)Functions of the
				CenterThe Center shall—
									(1)provide quality
				education and training for public safety personnel of institutions of higher
				education and their collaborative partners, including campus mental health
				agencies;
									(2)foster quality
				research to strengthen the safety and security of institutions of higher
				education;
									(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, protocols, procedures, and best practices relevant to campus public
				safety, including off-campus housing safety, the prevention of violence against
				persons and property, and emergency response and evacuation procedures;
									(4)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, State, local
				and tribal governments and law enforcement agencies, private and nonprofit
				organizations and associations, and other stakeholders, to develop protocols
				and best practices to prevent, protect against and respond to dangerous and
				violent situations involving an immediate threat to the safety of the campus
				community;
									(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
									(6)identify campus
				safety information (including ways to increase off-campus housing safety) and
				identify resources available from the Department of Justice, the Department of
				Homeland Security, the Department of Education, State, local, and tribal
				governments and law enforcement agencies, and private and nonprofit
				organizations and associations;
									(7)promote
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among public safety and emergency management personnel
				of institutions of higher education and their campus- and non-campus-based
				collaborative partners, including law enforcement, emergency management, mental
				health services, and other relevant agencies;
									(8)disseminate
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
									(9)report annually to
				Congress on activities performed by the Center during the previous 12
				months.
									(d)Coordination
				with available resourcesIn
				establishing the Center, the Attorney General shall—
									(1)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, and appropriate
				State or territory officials;
									(2)ensure
				coordination with campus public safety resources within the Department of
				Homeland Security, including within the Federal Emergency Management Agency,
				and the Department of Education; and
									(3)coordinate within
				the Department of Justice and existing grant programs to ensure against
				duplication with the program authorized by this section.
									(e)Reporting and
				accountabilityAt the end of each fiscal year, the Attorney
				General shall—
									(1)issue a report
				that assesses the impacts, outcomes and effectiveness of the grants distributed
				to carry out this section;
									(2)in compiling such
				report, assess instances of duplicative activity, if any, performed through
				grants distributed to carry out this section and other grant programs
				maintained by the Department of Justice, the Department of Education, and the
				Department of Homeland Security; and
									(3)make such report
				available on the Department of Justice website and submit such report to the
				Senate and House Judiciary Committees and the Senate and House Appropriations
				Committees.
									.
					(c)Rule of
			 constructionNothing in this
			 section shall preclude public elementary and secondary schools or their larger
			 governing agencies from receiving the informational and training benefits of
			 the National Center for Campus Public Safety authorized under section 509 of
			 the Omnibus Crime Control and Safe Streets Act of 1968, as added by this
			 title.
				
	
		March 22, 2013
		Read the second time and placed on the
		  calendar
	
